Citation Nr: 0414366	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a left knee 
popliteal cyst.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a bilateral 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issues of entitlement to service connection for a heart 
murmur and a bilateral shoulder disability are being REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  A left knee popliteal cyst had its onset during active 
military service.  



CONCLUSION OF LAW

The veteran's left knee popliteal cyst was incurred in or as 
a result of active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The Board recognizes that the notice and duty to assist 
provisions of the VCAA, as well as the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), have not been fully 
complied with as to the issue of entitlement to service 
connection for a left knee popliteal cyst.  However, in light 
of the favorable decision herein, the Board concludes that 
there is no prejudice to the veteran by proceeding with 
appellate consideration of this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

The veteran is seeking entitlement to service connection for 
a left knee popliteal cyst.  Service medical records from the 
veteran's period of active military service demonstrate that 
upon enlistment examination dated in October 1975, the 
veteran's systems were clinically evaluated as normal.  
Clinical records demonstrate complaints of left knee pain in 
September 1978.  The veteran complained of sharp pains in the 
back of his knee with no precipitating injury.  He also 
reported that sudden movement caused sharp pains.  An 
impression of muscle strain was noted.  There is no 
separation examination of record.  Service medical records 
from the veteran's period of reserve service demonstrate a 
complaint of pain in the left popliteal area.  Physical 
examination revealed a Baker's cyst with swelling in the 
popliteal space.  

VA treatment records dated from 1998 to 1999 demonstrate a 
history of pain in the left knee and a Baker's cyst behind 
the left knee.  A February 1999 clinical noted indicates that 
the left knee was swollen.  A magnetic resonance imaging 
(MRI) study of the left knee at that time revealed a 3.2 
centimeter lobulated cystic mass seen at the posterolateral 
aspect of the knee consistent with a Baker's cyst.  

Upon VA orthopedic examination dated in January 2001, the 
examiner noted that the veteran had complained of pain behind 
the left knee without specific injury in September 1978.  The 
veteran currently complained of swelling in the left knee 
after standing for a long period of time.  Physical 
examination revealed full range of motion without pain or 
weakened movement to resistance.  The knee had no effusion, 
synovial thickening, or crepitus.  Ligaments in the knee were 
intact.  There was tenderness posterior and lateral in the 
popliteal area of the left knee.  The examiner was unable to 
palpate the cyst at that time.  Radiological examination of 
the left knee revealed a small spur on the distal patella.  A 
final diagnosis of popliteal cyst, left knee, with a direct 
relationship to military service and complaints of left knee 
pain in 1978, was noted.  The examiner also noted that there 
was no significant disability at that time.  

Private medical records demonstrate a complaint of left knee 
pain since 1984.  The examiner noted mild tenderness to 
palpation in the posterior knee, but no masses were felt.  
There was no swelling or erythema.  Range of motion was 
normal.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the evidence of record, the 
Board is compelled to conclude that service connection for a 
left knee popliteal cyst is warranted.  The medical evidence 
demonstrates no pre-existing left knee condition prior the 
veteran's active military service, complaints of pain behind 
the left knee during active military service, and a VA 
medical opinion linking the veteran's current left knee 
popliteal cyst to his military service and complaints of knee 
pain during active service.  The record is silent for any 
medical opinion or evidence to the contrary.  Thus, service 
connection for a left knee popliteal cyst must be granted.  



ORDER

Entitlement to service connection for a left knee popliteal 
cyst is granted.  



REMAND

As previously noted, on November 9, 2000, the VCAA was signed 
into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also Quartuccio v. Principi, 16 Vet. 
App. at 187.  The VCAA also eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  In the 
instant action, the veteran's claim was filed prior to the 
date of enactment and is not yet final; therefore, the VCAA 
is applicable.

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist 
provisions of the VCAA in regard to the issues of entitlement 
to service connection for a heart murmur and entitlement to 
service connection for a bilateral shoulder condition.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision as to these issues at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  The veteran's service 
medical records for his period of active service from 
November 1975 to November 1979 reflect treatment and 
diagnoses related to a systolic heart murmur and bilateral 
shoulder pain.  The Board recognizes that the veteran was 
afforded VA examinations in January 2001; however, the 
shoulder examiner provided no opinion as the etiology of the 
veteran's shoulder disability and the cardiology examiner 
provided no opinion or information as to whether the 
veteran's in-service heart murmur was a congenital or 
hereditary disability.  Thus, the Board concludes that 
additional VA examinations are necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded VA 
examinations with an appropriate 
specialist to determine the current 
nature, etiology, and severity of his 
bilateral shoulder disability and heart 
murmur.  The veteran's claims folder 
should be made available to the examiners 
prior to the examination, and the 
examiners are requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiners should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the orthopedic examiner is 
requested to identify any current 
bilateral shoulder disability and any 
associated symptomatology.  The 
orthopedic examiner is also requested to 
offer an opinion as to whether the 
veteran's current bilateral shoulder 
disability, if any, is at least as likely 
as not related to the veteran's period of 
active service from November 1975 to 
November 1979 or any injury occurring 
during reserve service.  The cardiology 
examiner is requested to identify any 
current heart murmur present and 
associated symptomatology.  The 
cardiology examiner is also requested to 
express an opinion as to whether any 
heart murmur is at least as likely as not 
related to the veteran's period of active 
service from November 1975 to November 
1979, and/or whether such is a congenital 
or developmental defect.  A complete 
rationale for any opinion expressed 
should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



